Citation Nr: 1133440	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1.  What rating is warranted for a post-operative residuals of a right ankle injury with arthritis for the period May 16, 2005, to January 31, 2006, including the propriety of a reduction from 20 percent to 10 percent?
 
2.  What rating is warranted for a post-operative residuals of a right ankle injury with arthritis for the period February 1, 2006, to March 10, 2010?
 
3.  Entitlement to a rating higher than 20 percent for postoperative residuals of a right ankle injury with arthritis for the period since March 11, 2010.
 
4.  What rating is warranted for residuals of a back injury for the period May 16, 2005, to June 28, 2006, including the propriety of a reduction from 40 percent to 20 percent?
 
5.  What rating is warranted for residuals of a back injury for the period since June 29, 2006?

6.  Entitlement to a total disability evaluation based on individual unemployability.

REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARINGS ON APPEAL
 
Appellant and his wife
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
The Veteran had active service from August 1980 to April 1991.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a November 2005 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina, which reduced the ratings for right ankle and low back disorders to 10 percent, effective February 1, 2006.  A November 2006 rating decision restored a 20 percent rating for the low back disorder, effective February 1, 2006.
 
A March 2004 rating decision, in pertinent part, denied the Veteran's July 2003 claims of entitlement to increased ratings for low back and right ankle disorders; and entitlement to service connection for a rash.  The Veteran appealed the decision, and a statement of the case was issued in August 2004.  There is no indication or assertion in the claims file that the Veteran did not receive the statement of the case, or evidence that postal authorities returned the statement of the case to VA as undeliverable as addressed.  Neither is there evidence in the claims file that the Veteran submitted a substantive appeal in response to the statement of the case.   Hence, the March 2004 rating decision is not before the Board and will not be addressed in the decision below.  38 C.F.R. §§ 19.32, 20.200.  As noted, on the cover sheet the decision below addresses the Veteran's claim VA received in May 2005.
 
The Veteran appeared at a video conference hearing in January 2008 before the undersigned Veterans Law Judge.  He also appeared at local hearing before an RO Hearing Officer in November 2005.  Transcripts of both hearings are associated with the claims file.
 
In February 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, determined that reductions in the ratings for low back and right ankle disabilities were appropriate, allowed an increased rating for the right ankle, continued to deny a rating higher than 20 percent for the low back disorder, and returned the case to the Board for further appellate review.
 
A June 2010 rating decision granted entitlement to service connection for bilateral lower extremity radiculopathy associated with residuals of a low back injury and assigned an initial 10 percent rating for each lower extremity, effective March 11, 2010.  There is no indication in the claims file that the Veteran appealed either the initial rating or the effective date.  Thus, that decision is not before the Board, and it will not be addressed in the decision below.  38 C.F.R. § 20.200 (2010).

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDINGS OF FACT
 
1.  The AMC/RO completed the development directed in the February 2008 remand.
 
2.  A July 1997 rating decision continued a 20 percent rating for postoperative residuals of a right ankle injury.
 
3.  The July 1997 rating decision increased the rating for the Veteran's low back injury residuals to 40 percent, effective February 12, 1997, as the low back exhibited limited lateral motion and positive Goldthwaite's sign on the right.  A March 2004 rating decision continued the 40 percent rating for residuals of a low back injury. 
 
4.  By a letter dated in August 2005, the RO notified the Veteran that medical evidence reflected improvement in his right ankle and back disorders and that VA proposed to reduce the ratings to 10 percent each.
 
5.  A November 2005 rating decision implemented a reduction to 10 percent for postoperative residuals of a right ankle injury, effective February 1, 2006, because right ankle disorder was not manifested by a marked limitation of motion.
 
6.  For the period from May 16, 2005, to January 31, 2006, postoperative residuals of a right ankle injury were not manifested by ankylosis or a marked limitation of motion.
 
7.  A comparison of the medical evidence upon which a 20 percent disability rating was awarded, with the evidence received in connection with the rating reduction, reflects an improvement in the postoperative right ankle injury residuals to a level no higher than that contemplated by a 10 percent rating, for the period February 1, 2006, to March 10, 2010, as the disorder did not manifest with ankylosis or marked limitation of motion.
 
8.  For the period since March 11, 2010, postoperative residuals of a right ankle injury have not been manifested by ankylosis.
 
9.  The November 2005 rating decision reduced the rating for residuals of a low back injury to 10 percent, effective February 1, 2006.  A November 2006 rating decision granted a 20 percent rating effective February 1, 2006.  The thoracolumbar spine was not manifested by ankylosis or a limitation of forward flexion to 30 degrees or less.

10.  The preponderance of the evidence shows that the June 2005 examination on which the reduction was based was not equal to the prior examinations on which the 40 percent rating for the low back injury residuals was granted and continued.
 
11.  For the period May 2005, to June 28, 2006, residuals of a low back injury did not include ankylosis.
 
12.  A comparison of the medical evidence upon which a 40 percent disability rating was awarded, with the evidence received in connection with the rating reduction, reflects improvement in the service-connected low back injury residuals to a level no higher than that accounted for by the 20 percent rating, for the period beginning June 29, 2006, since the disorder was not manifested by either ankylosis or a limitation of thoracolumbar flexion to 30 degrees or less.
 
13.  For the period since June 29, 2006, residuals of a low back injury have not been manifested by either ankylosis or thoracolumbar flexion to 30 degrees or less.
 
 
CONCLUSIONS OF LAW
 
1.  The requirements for a rating higher than 20 percent for postoperative right ankle injury residuals for the period May 16, 2005, to January 31, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).
 
2.  The rating for postoperative right ankle injury residuals was properly reduced to 10 percent, and the criteria for restoration of a 20 percent rating for the disability for the period February 1, 2006, to March 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105(e), 3.159, 3.321(b)(1), 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.
 
3.  The requirements for a rating higher than 20 percent for postoperative right ankle injury residuals since March 11, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.
 
4.  A 40 percent rating for the low back injury residuals is restored for the period February 1 to June 28, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.344, 4.1, 4.7, 4.71a, Diagnostic Code 5237.
 
5.  The rating for low back injury residuals was properly reduced to 20 percent, and the criteria for restoration of a 40 percent rating for the disability have not been met for the period since June 29, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105(e), 3.159, 3.321(b)(1), 3.344, 4.1, 4.7, 4.71a, Diagnostic Code 5237.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in June 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b).  A March 2006 letter informed the Veteran how disability ratings and effective dates are assigned.  

In light of the fact the Veteran's claim of entitlement to increased ratings evolved in the propriety of a reduction in his then current ratings, the RO provided the Veteran full due process notice on that issue, which provided the Veteran comprehensive notice.  38 C.F.R. § 3.105.  This is discussed in more detail later in this decision.  

An April 2008 letter from VA provided the Veteran full content-compliant notice under the VCAA.  Further, following issuance of the April 2008 letter and the additional development, the claims were reviewed on a de novo basis, as shown in the July 2010 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
 
The evidence of record includes written submissions from the Veteran, as well as from his wife and friends.  Also of record is his hearing testimony.  Hence, the Board finds the Veteran had a reasonable opportunity to participate in the decision on his claims at all stages of the process.  Therefore, any initial content deficiency did not work to the Veteran's prejudice.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Any error was rendered harmless.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Veteran's representative asserts in the May 2011 brief that the remand was not complied with because the examiner did not conduct diagnostic tests such as an electromyography.  The Board rejects this assertion, as the remand instructed that all indicated diagnostic tests be conducted.  (Emphasis added).  In light of the examiner's greater expertise, the Board left to the examiner's discretion what tests and studies to conduct.  

The Veteran has been granted entitlement to service connection for radiculopathy associated with his low back disorder.  While the Veteran may not have received full notice prior to the initial decision, after full notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Rating Reductions
 
In February 1997 VA received the Veteran's claim of entitlement to an increased rating for his right ankle low back disabilities.  The May 1997 examination noted the Veteran's 1984 in-service right ankle fracture.  The examination report notes the Veterans complaints of continuous pain and swelling, which caused difficulty when wearing shoes other than high top tennis shoes with arch supports.  The Veteran reported further that ascending stairs or walking on inclined surfaces caused right lower extremity cramps, and ankle locking.  

Physical examination of the right ankle revealed that it was deformed and enlarged, and it was painful to palpation and on any motion.  Range of motion was restricted, and the surgical scars were numb.  There was dysesthesia within the ankle joint itself and palpable exostosis on the right cuniform.  Range of motion on dorsiflexion was 0 to 8 degrees and 0 to 30 degrees on plantar flexion.  The examiner noted that x-rays revealed mild deformation of the distal fibula with periostal callus due to the previous fracture, and moderate arthritis with eccentric narrowing of the articular space between talus, tibia, and fibula.  The examiner diagnosed residuals of posttraumatic arthritis with severe limitation of motion, locking, swelling, cramps, and pain.
 
The normal range of ankle motion is from 0 to 20 degrees on dorsiflexion and from 0 to 45 degrees on plantar flexion.  38 C.F.R. § 4.71a, Plate II.  The applicable rating criteria for the ankle provide for a 20 percent rating for a marked limitation of motion, and a 10 percent rating for a moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 30 or 40 percent rating is available for various degrees of ankylosis of the ankle based on the fixation of plantar flexion or dorsiflexion.  See Diagnostic Code 5270.
 
Upon receipt of the examination report, the July 1997 rating decision increased the rating for the right ankle to 20 percent, effective February 1997.
 
As concerned the low back, the examination report notes that the Veteran reported low back pain that radiated into both buttocks, right greater than left, and into the left leg down to the left knee.  The Veteran reported having daily back pain that had increased in severity since his last examination.  He also reported morning stiffness.  

Physical examination revealed that the entire paraspinal musculature along the thoracic and lumbar spine was hard, tense, and painful on palpation.  The area from T3-T12 was tender on tapping, as was the entire lumbar spine, with L3-4 to L5-S1 manifesting the most severe symptoms.  Forward flexion was to 70 degrees with pain from 60 degrees; backwards extension was to18 degrees with pain from 15 degrees; right lateral flexion was to 18 degrees and to 17 degrees on the left.  Lateral rotation was 0 to 20 degrees bilaterally, all motions with pain beginning near the end points.  Straight leg raising was positive bilaterally, and deep tendon reflexes were 2+.  Lasegue's sign was positive on the right at 80 degrees, and Goldthwaite's sign was positive when the right leg was raised.  Numbness was present at the lateral right ankle and dorsal aspect of the right foot, including the big toe.  The Veteran could not walk on toes and heels.  X-rays of the thoracic and lumbar spine was unremarkable.  The examiner diagnosed chronic low back pain due to narrowed spinal channel syndrome and bulging discs at L3-4 and L4-5, which was confirmed by a September 1995 computed tomography scan.
 
Upon receipt of the examination report, the July 1997 rating decision held that the Veteran's residuals of a low back injury most nearly approximated a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Those criteria provided that, a lumbosacral strain that manifested with severe symptoms, that is, a listing of whole spine to opposite side, a positive Goldthwaite's sign, a marked limitation of forward bending in standing position, a loss of lateral motion with osteoarthritic  changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, warranted a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1997).
 
The above reflects the status of the Veteran's right ankle and low back disabilities as of the July 1997 rating decision.  As noted above, the Veteran applied for an increased rating in July 2003.  A March 2004 rating decision continued the existing 20 and 40 percent ratings for the right ankle and low back respectively.  The current reevaluation of those disabilities was triggered by the Veteran's May 2005 application for a total disability evaluation on the basis of individual unemployability due to service-connected disabilities.  See 38 C.F.R. § 4.16.
 
Procedural Due Process
 
As a preliminary matter, the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction).  Therefore, the Board will focus only upon the propriety of the reduction, and (given the submission of post-reduction evidence in connection with the restoration question during the pendency of the appeal) whether, since the effective date of the reduction, the record presents a basis for a higher evaluation.
 
Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).
 
With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).
 
In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer, 2 Vet. App. at 281-2.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.
 
As to the above, under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable. Here, since the 20 percent rating for the right ankle and the 40 percent rating for the low back were granted in July 1997, effective February 1997, and both were reduced, effective February 1, 2006, the ratings had been in effect for the requisite period of time.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are directly applicable in this instance.
 
Governing Law and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 

Background
 
The June 2005 examiner referenced the Veteran's 2003 examination report; so the Board will set forth the findings of that examination.  The August 2003 examination report noted the Veteran reported daily all-day mid- to low back pain that radiated to the posterior thighs and at the knees, with some right leg numbness.  He denied any bladder or bowel involvement.  The Veteran reported he took Naprosyn and Tylenol for relief of his symptoms, but he denied use of a brace.  The Veteran reported he experienced difficulty lifting and maneuvering his handicapped child, being unable to run, and unable to walk or bike more than a half-mile.  The Veteran reported morning stiffness on awakening that lasted about 30 minutes, and he had difficulty with heavy lifting on his job doing maintenance work at a hotel.  The examiner noted the Veteran sat stiffly during the taking of his history.  

Physical examination revealed a normal curvature and no spasm.  There was tenderness in the lower lumbar region.  Flexion was to 75 degrees with the onset of pain at 60 degrees.  Backwards extension was to 30 degrees, and lateral bending was to 30 degrees bilaterally, with pain on all movements.  Repetitive motion testing did not result in any additional loss of motion due to pain, weakness, etc.  Straight leg raising was positive bilaterally.  Sensation was normal and deep tendon reflexes were 2+ throughout the lower extremities.  Motor strength was 5/5 throughout the lower extremities.
 
The Veteran reported swelling and daily right ankle pain but noted it did not last all day.  He denied using a brace or medication, but he used a cane as needed.  The Veteran reported he could not run, bike, or walk, a half-mile, and that the right ankle flared daily when using stairs.  The Veteran denied any additional activity restrictions.  Physical examination revealed a well-healed, nontender surgical scar.  The right ankle demonstrated motion in all planes of movement.  Dorsiflexion was to 15 degrees and plantar flexion was to 45 degrees.  Inversion and eversion were full.  The examiner diagnosed mechanical low back pain and right ankle fracture residuals.
 
VA outpatient records of April 2005 note the Veteran's complaints that his back pain had gotten worse.  The examiner suggested Tylenol, analgesic balm, anti-inflammatory agents, and a transcutenous electrical nerve stimulation unit, but the Veteran stated he would wait for his x-ray results.  Later in the month the Veteran was told his x-rays showed mild arthritis and he again was offered a transcutenous electrical nerve stimulation unit.  The Veteran declined to use the unit.
 
In his May 2005 letter than accompanied an application for a total disability evaluation on the basis of individual unemployability due to service-connected disability, the Veteran stated that he had continued to work despite his pain due to his family's financial needs.  He noted that he was a maintenance supervisor for a 168-apartment complex, which required that he be on his feet for six to eight hours a day walking, ascending stairs, and doing manual labor.  The Veteran noted that one of his three medications helped his pain.  Finally, the Veteran stated he had sustained a stroke, and he still had not regained all movement in his right arm.
 
The June 2005 examination report notes the Veteran reported a mild degree of back pain that was present on most days.  Infrequently pain radiated into the right thigh but without paresthesias or weakness.  The Veteran noted his back pain was worse with heavy lifting or prolonged bending.  The Veteran stated he could lift 25 pounds comfortably.  He denied any prior treatment with injections or surgery.  Physical examination revealed the Veteran's posture to be normal.  He walked with a limp and used a cane for reasons unrelated to his back.  Examination revealed forward flexion to 75 degrees and extension to 30 degrees with pain at the end of those movements.  Lateral bending was to 30 degrees bilaterally, and lateral rotation was to 45 degrees bilaterally with pain at the end of the movements.  Knee and ankle deep tendon reflexes were normal and equal bilaterally, and strength and sensory responses were normal.  Straight leg raising was positive at 45 degrees bilaterally.  The examiner also noted that repetitive use testing did not result in evidence of an additional loss of motion due to pain, etc.  The examiner noted that April 2005 x-rays showed a minimal wedge deformity at T12-L1, which was unchanged since the 2003 examination, and minimal spondylosis of the lumbar spine.

The examiner noted that the Veteran's symptoms and activity issues had not changed since the 2003 examination.  At the 2005 examination the Veteran reported infrequent minimal pain.  The Veteran also reported he had pain during cold or rainy weather, prolonged walking, or climbing multiple stairs.  The pain was sometimes accompanied by cramping in either the foot or lower calf.  The Veteran did not use any medication or wear any assistive devices or shoe inserts for the right ankle disorder.  The Veteran stated he could accomplish all related tasks of his work without impairment but with occasional pain.  Activities of daily living were not impacted.  

Physical examination revealed a normal appearance, without redness, swelling, or deformity.  The surgical scar was well healed, nontender, and approximately of normal color.  The Veteran walked with a limp and used a cane for stability.  The right ankle was stable in all planes.  Range of ankle motion was to 15 degrees on dorsiflexion, and to 45 degrees on plantar flexion.  Strength was normal.  X-rays revealed mild osteoarthritis.  The examiner diagnosed a normal examination of the lumbar spine except for very minimal limitation of motion, and normal examination of the right foot with a history of prior metatarsal fracture.  The examiner noted in an addendum that use of Salsalate and Tylenol significantly improved the right ankle.  Repetitive use testing did not reveal evidence of any additional loss of motion due to pain, etc.
 
An August 2005 rating decision informed the Veteran that it was proposed to reduce both the right ankle and low back ratings to 10 percent, as both the 2003 and 2005 examinations indicated improvement in his disabilities.  As noted earlier in this decision, an August 2005 RO letter notified the Veteran of his procedural rights, to include a hearing.  See 38 C.F.R. § 3.105(e).
 
At the November 2005 RO hearing, the Veteran asserted that his disabilities had in fact gotten worse rather than better.  The Veteran noted that he was prescribed medication for his back, but he could not take it when working.  He noted that at the end of the day he had back spasms, and he and his wife had to sleep in separate beds due to his back symptoms.  The Veteran asserted that he could no longer do the things he used to do, such as going on walks with his daughter, where he once could push her wheelchair two to three miles, but he could no longer walk more than a quarter-mile without pain.  The Veteran noted that maintenance work was the only work he was good at which would provided the earnings he desired, but he could not continue that type work indefinitely.  The Veteran stated he could lift 25 to 30 pounds without pain, and that he used lifting techniques taught to him.  The Veteran stated that 20 out of 30 days each month were bad days for him.  He described a bad day as starting with his right foot literally asleep upon awakening.  Stretching exercises and a hot shower reportedly eased the cramping and helped him get going after about 20 to 30 minutes.  A good day was when he was able to take his daughter a half-mile down the street to see the cows.  The Veteran described his best sleeping position as the fetal position with pillows between his legs.  The Veteran wore loafers at the hearing, but he noted that high top shoes gave him better ankle support,
 
The Veteran's wife described how he often had to lie flat on the floor after a day or work, and that he was no longer able to help with chores like carrying groceries into the house without getting cramps.  The Veteran reportedly was no longer able to help with their handicapped daughter as much as he once did, and was no longer able to pick up their other daughter who was up to 30 pounds.  The Veteran disputed the adequacy and thoroughness of the 2005 examination.  Specifically, the Veteran alleged that all the examiner did was sit in a chair and did not touch him.  While the examiner wrote up detailed motion findings, the Veteran alleged that the examiner purportedly did not use an instrument to accurately measure motion.  The Veteran asserted that the examination was no more than 15 minutes in length.  The Veteran's wife claimed that she also was present at the examination and she corroborated the appellant's assertions.
 
In April 2006 the Veteran submitted two statements from co-workers.  One stated he observed the Veteran grab his back at times while working due to a lot of pain, he had trouble using stairs, and his limp had gotten worse over time.  The other observed that the Veteran's limp had gotten worse, that the appellant did not complain, and that he appeared to be getting worse rather than better.  The RO arranged another examination.
 
The June 2006 examination report notes the examiner conducted a full review of the claims file.  The Veteran reported daily pain that radiated into the left buttock with tingling, but without bowel or bladder involvement, flare-ups, or physician-directed bed rest.  The Veteran reported he was not able to sit for more than 40 minutes or walk for more than a  quarter-mile.  The Veteran also noted that he was unable to lift either of his daughters, and could not lift more than 25 pounds.  The Veteran reported difficulty with stairs.  Physical examination of the thoracolumbar spine revealed normal curvatures.  There was no tenderness or spasm.  Forward flexion was to 60 degrees and backwards extension was to 35 degrees.  Lateral bending was to 30 degrees bilaterally.  The examination report notes lateral flexion was to 60 degrees, but the Board reads that as a typographical error, as normal lateral flexion is 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.  Thus, the Board reads it as 0 to 30 degrees bilaterally, for a combined range of motion was 215 degrees.  The examiner noted no evidence of lower extremity atrophy.  Motor strength was 5/5 and lower extremity deep tendon reflexes were 2+ throughout.  The examiner noted the Veteran's prior stroke with right hemiparesis, and that the appellant reported continued decreased sensation throughout the right side, to include the right leg.  The examiner noted the 2005 lumbar x-rays, and that repetitive use testing did not result in additional loss of range of motion.  The examiner diagnosed lumbar spondylosis with wedging deformities.
 
Concerning the right ankle the Veteran reported swelling and daily pain, and a need to wear a high top boot for support.  The Veteran wore such a boot to the examination.  The Veteran also used a cane, but denied use of any medication.  Physical examination revealed a well-healed nontender surgical scar.  There was no pedal edema.  Dorsiflexion was to 15 degrees, and plantar flexion was to 20 degrees with good eversion and inversion, but with pain throughout the range of motion.  Motor strength was 5/5 and distal pulses were 2+.  Repetitive use testing did not result in any additional loss of motion due to pain, etc.  The examiner diagnosed postoperative residuals of a right ankle injury with some resultant arthritis.
 

Analysis
 
Low Back.
 
The current spine rating criteria provide that a lumbosacral strain with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   38 C.F.R. § 4.71a.

For forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10 percent rating applies.  38 C.F.R. § 4.71a. 
 
The November 2005 rating decision reduced the low back rating to 10 percent, effective February 1, 2006.  In light, however, of the November 2006 rating decision which increased the spinal rating to 20 percent, effective February 1, 2006, the Board deems the reduction to have been from 40 to 20 percent.
 
As set forth above, objective findings on clinical examination at both the 2005 and 2006 examinations show that the Veteran's thoracolumbar spine to have most nearly approximated a 20 percent rating.  38 C.F.R. § 4.7.  A 40 percent rating was not met or more nearly approximated, as forward flexion was better than 30 degrees, and there was no ankylosis.  38 C.F.R. § 4.71a. 
 
The application of the rating schedule is not the absolute deciding factor as to whether it was proper to reduce the Veteran's ratings, especially since the spine rating criteria changed, effective September 2003.  Thus, the salient issue is whether the evidence shows the Veteran's disabilities in fact improved under the ordinary circumstances of his daily life and work between July 1997 and 2005.  The Board also acknowledges that the Veteran's low back and right ankle disabilities may manifest symptoms of varying severity at different times.
 
The July 1997 examination report did not note the type work the Veteran did at the time, and the recorded symptoms reported by the appellant did not include any lifting limits.  In any event, the objective findings on clinical examination showed the Veteran's low back to exhibit severe muscle symptoms and on range of motion.  The examiner also noted right-sided numbness rather than decreased sensation.  The Veteran asserted in August 2003 that his back symptoms had increased in severity but, as compared to 1997, the objective findings on clinical examination were not consistent with more severe symptoms than those manifested in 1997.  The preponderance of the evidence shows the Veteran's static and chronic symptoms to be low back pain.  The evidence shows the Veteran was still able to perform his work, albeit with daily pain, as of the 2005 and 2006 examinations.
 
The Board acknowledges the assertion by the Veteran and his wife that the examiner at the June 2005 examination did not use an instrument for measuring the range of motion of his back and right ankle, which would have been preferable.  Further, the Board finds credible the Veteran's and his wife's testimony to the claim that the examiner did not do a "hands-on" examination of his thoracolumbar spine because the examination report makes no mention of whether the appellant's thoracolumbar spine was manifested by tenderness, tightness, or muscle spasm.  Of course, an experienced examiner can estimate joint range of motion solely by observation, but critical symptoms such as tightness or spasms, etc., require hands-on.  As a result, the Board finds the presumption of regularity is rebutted as concerns the Veteran's June 2005 low back examination.
 
In light of the Board's finding, the Board finds that the June 2005 examination was not equal to either the May 1997 or August 2003 examination on which the 40 percent rating was based and then continued.  38 C.F.R. § 3.344(a).  Thus, the reduction was not proper, at least for the period up until the June 2006 examination.
 
Although the March 2004 rating decision continued the 40 percent rating, the Veteran to present far less severe symptoms at the August 2003 examination showed.  While there was lower lumbar region tenderness, lumbar motion was significantly better, there was no spasm, and there was no evidence of a positive Goldthwaite's sign.  The findings at the June 2006 examination show that the improved state of the low back continued.  The examiner noted no thoracolumbar tenderness though forward flexion was slightly less than at the 2003 examination.  This state of affairs constrains the Board to attach greater weight to the objective findings on clinical examination than the testimony of the Veteran and his wife and find the preponderance of the evidence shows the low back injury residuals, when compared to the May 1997 examination, to have improved as of the June 2006 examination.
 
Right Ankle.
 
The same does not hold true for the ankle portion of the June 2005 examination, as the Veteran conceded the examiner at the 2005 examination did in fact look at his ankle.  The findings at both the 2003 and 2005 examinations show the Veteran's right ankle to be manifested by far less severe symptoms than at the 1997 examination.  There was no deformity or swelling as there was at the 1997 examination, and the range of ankle motion improved.  Further, the Veteran was able to perform the rigors of his work, though with the burden of daily pain.  The Veteran did not report the symptoms at either the 2003 or 2005 examination that he did at the hearing.  The June 2006 examination report notes the Veteran had less plantar flexion than at the 2005 examination, but the examiner still noted the absence of any swelling or deformity.  The Veteran's written submissions question the fact the examiner at the 2006 examination noted that he was unable to comment on any lower extremity atrophy, but the evidence shows that the examiner specifically found no lower extremity atrophy.  The Board finds the totality of the evidence shows the right ankle injury residuals did in fact improve during the period in question.
 

Rating For Current Period
 
Right Ankle.
 
The March 2010 examination report notes the examiner who conducted the examination was the same examiner who conducted the August 2003 and June 2006 examinations, and he conducted a review of the claims file.  The Veteran reported all-day daily pain, and the ankle swelled and clicked.  The Veteran used a cane for relief, and he took Percocet and Cyclobenzaprine but without relief.  The Veteran reported that his right foot went numb, and it flared three to four times a week for 45 minutes or so.  During flares he avoided weight bearing.  The Veteran reported he was unable to walk more than a quarter-mile and his was unable to push a wheelchair up a ramp.  The examiner noted the Veteran had not worked in three years due to his back and nasal cancer, and he had lost 100 pounds secondary to the radiation therapy for the nasal cancer.  

Physical examination of the right ankle revealed normal muscle tone and no atrophy.  Motor strength at the right ankle was 4+/5.  Dorsiflexion was 0 to 10 degrees and plantar flexion was 0 to 20 degrees.  There essentially was no inversion or eversion, but there was pain with motion in each plane.  The toes were down going bilaterally, and there was synoval thickening on both medial and lateral malleoli.  X-rays in March 2010 were consistent with earlier x-rays, and that repetitive use testing did not result in additional loss of range of motion.  The diagnosis was residuals of a healed right ankle fracture with a significant loss of range of motion, weakness, and osteoarthritis.
 
In the absence of ankylosis, the maximum rating for an ankle disability is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Diagnostic Code 5270 provides that, ankylosis of an ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees warrants a 30 percent rating..  38 C.F.R. § 4.71a.
 
The clinical examination findings showed that the Veteran's right ankle retained some motion, albeit limited.  Thus, the right ankle injury residuals most nearly approximated the assigned 20 percent rating for the period since March 11, 2010.  The date of date of the examination, March 11, 2010, is the earliest date on which it is factually ascertainable that the right ankle again manifested at 20 percent.  38 C.F.R. § 3.400.  A January 2009 outpatient entry notes the extremities exhibited normal mass and tone, strength of 5/5, intact sensation to light touch and pinprick and the deep tendon reflexes were intact.
 
Low Back.
 
The current spine rating criteria are set forth above.  They are entirely objective and do not use terms such as mild, moderate, or severe, lumbar spine limitation of motion. Cf. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).
 
The March 2010 examination report notes the Veteran reported all-day daily pain that radiated into the hips, right greater than left, into the posterior thighs to the knees, with left leg numbness.  The Veteran reported that his right leg had been numb since his nonservice connected stroke.  The impact on his activities of daily living is set forth above and is incorporated here by reference.  The Veteran reported difficulty putting on his shoes, and that he had hand rails installed in his bathroom because he was unable to take a tub bath.  The Veteran reported his low back flared several times a day for 20 minutes.  During those periods he avoided weight bearing and kept his activity to a minimum.  Physical examination of the thoracolumbar spine revealed flattening but no tenderness or spasm.  Forward flexion was to 35 degrees; backwards extension was to 20 degrees; lateral bending was to 20 degrees bilaterally; and lateral rotation was to 10 degrees bilaterally, with pain on motion in all planes of movement.  The Veteran was unable to stand without support.  Upon standing he started to shake and looked as if he was about to lose his balance.  As a result, the examiner only had the Veteran do two repetitions instead of three.
 
Objective findings on clinical examination show that the orthopedic residuals of a low back injury most nearly approximate the assigned 20 percent rating.  38 C.F.R. § 4.7.  Entitlement to a 40 percent rating is not shown as the thoracolumbar motion was neither severely limited, nor was forward flexion 30 degrees or less.  At no time was there evidence of thoracolumbar ankylosis.  As the General Formula for rating back disorders incorporates 38 C.F.R. §§ 4.40 and 4.45 there is no basis for an increased rating under DeLuca.   
 
For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Formula, Note (5).
 
The March 2010 examination report notes the Veteran's thoracolumbar spine manifested range of motion in all spheres.  Thus, there is no factual basis for a rating higher than 20 percent for the period since June 29, 2006.  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, General Formula, Diagnostic Code 5237.
 
Extraschedular Consideration
 
The Board acknowledges the evidence that the Veteran has not worked in at least three years because of his low back disability and his nonservice-connected nasal cancer.  This evidence triggers an assessment of whether referral for extraschedular consideration is indicated.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).
 
In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).
 
The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).
 
Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board finds that the rating criteria considered in this case reasonably describe the Veteran's low back and ankle disabilities and their level and symptomatology.  The Veteran's disabilities are contemplated by the rating schedule, as the very symptoms manifested by his right ankle and low back disabilities and discussed above are included in the schedular rating criteria.  Hence, the Veteran's disability picture is not exceptional.  As such, the currently assigned ratings adequately address, as far as can practicably be determined, the average impairment of earning capacity due to the Veteran's service-connected right ankle and low back disabilities.  See 38 C.F.R. § 4.1.  In the absence of an exceptional disability picture, the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.
 
In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 
 
ORDER
 
The reduction of the rating assigned for residuals of a right ankle injury to 10 percent, effective February 1, 2006, was proper.
 
Entitlement to a rating higher than 10 percent for residuals of a right ankle injury for the period February 1, 2006, to March 10, 2010, is denied.
 
Entitlement to a rating higher than 20 percent for residuals of a right ankle injury for the period since March 11, 2010, is denied.
 
Entitlement to a rating higher than 40 percent rating for residuals of a low back injury for the period May 16, 2005, to January 31, 2006, is denied.
 
A 40 percent rating for residuals of a low back injury is restored for the period February 1, to June 28, 2006.
 
Entitlement to a rating higher than 20 percent rating for residuals of a low back injury for the period since June 29, 2006, is denied.


REMAND

The issue of entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities is raised by the record.  While the RO has not yet considered this claim, the United States Court of Appeals has held that a claim for individual unemployability is part of a claim for an increased rating.   See Rice v. Shinseki, 22 Vet.App. 447, 453 (2009) (a request for individual unemployability "is not a separate claim for benefits," but is best analyzed as a request for an appropriate disability rating, either "as part of the initial adjudication of a claim, or . . . as part of a claim for increased compensation.")

Accordingly, this case is REMANDED for the following action:

After conducting any necessary development the RO must adjudicate the question of entitlement to a total disability evaluation based on individual unemployability.  The Veteran is informed that the Board will not exercise further jurisdiction over this question in the absence of a perfected appeal to it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


